DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 11/22/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the above claims (including claims 1, 8-9,  and 18-19, the terms “longitudinal” and “transverse” are indefinite, as it is unclear what particular directions the terms refer to, and how, specifically they are being measured or identified.  The claims do not contain any limitations specifying the extents of the particular directions.  As best understood by the Examiner, a “transverse” direction runs across the device, while the “longitudinal direction” runs along its longest extent.  Clarification is required.  
Regarding claim 2, the claim as a whole is indefinite.  First, it is unclear how a central region, between two ends of curved members can be “opposite” both ends.  As best understood the central region is between the ends, and interpreted as such.  Further, the last paragraph of the claim is indefinite for several regions.  The term “lowermost regions” is indefinite as it is unclear what specifically the term corresponds too, and in what direction a “lowermost” region extends.  Further, as best understood by the Examiner, the curved members do not extend in the longitudinal direction and then in an opposite longitudinal direction, towards the central region.  Based on a review of the original disclosure, the curved members do not appear to extend as claimed.  As such, it is unclear what directions, bends or shape in the longitudinal direction are required, and what the term corresponds too.  Clarification is required.
Regarding claim 10, the term “a saddle curve” is indefinite, as it is unclear what would or would not specifically be encompassed by the term.  Clarification is required.
Regarding claim 12, the claim as a whole is indefinite.  Specifically, it is unclear how an arc can extend along a rear edge, while extending forward.  Further, it is unclear what specific curvature is sufficient to define a volume sufficient to receive the tongue.  Clarification is required.
Regarding claim 24, the term “fits within bones” is indefinite, as it is unclear what the term intends to state.  Specifically, it is unclear if the base actually goes inside or is anchored to bones, merely fits against a bone, or fits with a bone, etc.  Clarification is required.
 All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 24 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 24 recites the limitation of “fits within bones”.  As explained above, the term is indefinite, however the term appears to attempt to improperly claim part of the human body (e.g. bones).  The Examiner suggests using the term “adapted to fit” or the like (and including a clarification of the term) to overcome the above rejection(s).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jessop et al (US 20160008094 A1).
Regarding claims 1 and 8, Jessop et al discloses a dental retraction device (see Figs. 6-12a, 13a-18d) comprising: a right connection (216a); a left connection (216b) displaced from the right connection in the transverse direction; a first arced member (204) that extends between the right connection and the left connection; a second arced 
Jessop et al additionally discloses wherein the first curved member includes a first end (e.g. where 224a meets 216a), the second curved member includes a second end (e.g. where 224b meets 216b); the central region opposite the first and second ends (e.g. between them, see Figs); and the curved members extend in the longitudinal direction from the first end and the second end to lowermost regions (e.g. as best understood by the Examiner the forward portions) and then extend in an opposite longitudinal direction from the lowermost portions to the central regions (e.g. as best understood by the Examiner, see curvature of 224a/b extending to 226, as shown in Figs. 6, 7, 11, 12a, 14a; per claim 2); wherein one of more portions of the curved members between connection regions to the lowermost regions are substantially planar (see Figs. 6, 11, 13a, 15a; extend in a plane at least to some degree) and one or more portions of the curved members between the lowermost regions and central region are substantially planar (see Figs. 6, 11, 13a, 15a; extend in a plane at least to some degree; per claim 3); wherein the one or more portions of the curved members between the connection regions and the lower most regions and the portions between the lowermost regions and the central region are configured to engage a floor of a mouth of a user (e.g. configured to be used as such if so desired; Examiner notes that there is no structure listed in the claim that makes the instant device configured to engage a floor of a mouth, and the Examiner further notes that the curved members are flexible (see Figs. cited above), and as such the device is configured to be positioned with tongue above the cross bar, and the tongue guard removed, thereby pressing the curved portions to engage the floor of the mouth, as required, see [0072]-[0077])); the concave surface configured to contact a lower surface of a tongue of the user when placed in the 
Regarding claim 9, Jessop discloses a dental retraction device (see Figs. 6-12a, 13a-18d), comprising: a first arced member (206) that extends between a right connection (216a) and a left connection (216b) that is displaced from the right connection in a transverse direction; a second arced member (204) that extends between the right connection and the left connection, the second arced member being angularly offset relative to the first arced member (see Fig. 8); and a tongue retractor (224a/b,227,226,234,236) including: a first end formed with the left connection (e.g. where 224b meets 216b); a second end formed with the right connection (e.g. where 224a meets 216a); a first curved member (224b) and a second curved member (224a) extending substantially in the transverse direction from the first and second ends to meet at a central region (e.g. at and around 227); and a concave surface (234) extending between forward portions of the curved members (e.g. forward extent, 226; concave surface extends between and beyond forward portions), the concave surface being arced in a longitudinal direction along a rear edge of the concave surface and configured to engage a lower surface of a tongue of a user (see citations and explanation above in regards to claim 1).  
Jessop additionally discloses wherein the concave surface includes at least a portion of a saddle curve that extends from the curved members to the central region (e.g. the curve shown is interpreted as a portion of a saddle curve, as best understood by the Examiner, see citations and Figs above; per claim 10); wherein: the concave surface is arced in the longitudinal direction along a rear edge of the concave surface (see citations and Figs above) and an arc along the rear edge is curved in a downward direction towards the curved members (e.g. outer circumference of 236 where it meets 234; 234 slopes downwards towards 236, which receives curved members); and the concave surface is arced in the longitudinal direction between the central region and the rear edge (see citations and Figs above) and is curved in a direction away from the curved members (e.g. at least at distal tip, curves towards and around tip of tongue, away from curved members; per claim 11); wherein the arc along the rear edge extends forward of the first arced member (e.g. extends downward toward member 206; when viewed from back) and includes a curvature sufficient to define a volume configured to receive a lower surface of a tongue (see citations and Figs above; at least at distal tip; per claim 12); Further comprising a sublingual buffer (e.g. as explained above in regards to claim 1, see above) located along a part of the forward portions of the curved members (see explanation above), the sublingual buffer includes a buffer thickness that is greater than thicknesses of remaining portions of the curved members (see explanation above; per claim 13); wherein a portion of the curved members is substantially planar (see explanation and Figs. above) and angled in a rearward direction from the central region to the left connection and the right connection to engage a floor of a mouth of a user (see Figs. 7, 11, 12a, 15a; capable to be used as 
Regarding claim 18 Jessop discloses a dental retraction device (see Figs. 6-12a and 13a-18d) configured for placement in a mouth of a user (see Figs), the dental retraction device comprising: a right connection (216a); a left connection (216b) that is displaced from the right connection in a transverse direction; a mandible member (206) formed with the right connection on a first end and with the left connection on a second end, the mandible member extending in a forward direction from the left connection and the right connection (see Figs); a maxilla member (204) formed with the right connection on a first end and with the left connection on a second end, the maxilla member 
Jessop additionally discloses wherein a first curved member (224a) and a second curved member (224b) extend substantially in a transverse direction towards one another to meet at the central region (see Figs); a portion of the curved members is substantially planar and angled in a rearward direction from the central region to the left connection and the right connection to engage a floor of a mouth of a user (see citations and explanations above; configured to be used as such); and an arc along the rear edge extends forward of the maxilla member and includes a curvature sufficient to 
Regarding claim 21, Jessop discloses a tongue retractor (see Figs. 6-12a, 13a-18d), comprising: a transpalatal element (224a/224b) comprising a cradle (between 226/227) positioned between flexible regions (224a/b form flexible regions, see citations above), the cradle comprising: curved members extending from the flexible regions to an apex (226) forming an arch- shaped region (see Figs); and a concave surface (234) extending between the curved members across at least a portion of the arch-shaped region (via 236 and portion of 234 above 236 and projecting through 226/227 area; see Figs., citations and explanation above).  Jessop additionally discloses wherein the concave surface further comprises a rear edge having a thickness greater than that of the concave surface (see increased thickness formed by portion adjacent and above 236 in Fig. 9 and 11; interpreted as part of “rear edge”; per claim 22); wherein the concave surface is sized and configured to substantially correspond to a shape of an underside of a tongue such that the tongue is readily received and stabilized therein (e.g. at least at the distal tip of the tongue, see citations, Figs. and explanation above; per claim 23); wherein the cradle further comprises a base that generally corresponds to a shape of a lower dental arch such that the base fits within bones of the lower dental arch (e.g. lowermost/forward most extent 226 interpreted as base; capable of being .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jessop et al (US 20160008094 A1).
Regarding claim 6, Jessop teaches all the features of the claimed invention, but does not teach that the curved members are integrally formed with the concave surface as required.
However, it is noted that such modification would merely involve forming formerly separable structures into an integral construction, which has been held to be within the skill of the ordinary artisan.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Jessop to include an integral construction of the curved members and concave surface, as such modification would merely involve making formerly separable components into an integral structure, which has been held to be within the skill of the ordinary artisan (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).  The Examiner notes that although Jessop teaches a preferred embodiment with a separable structure for desired reasons, one of ordinary skill would recognize other beneficial reasons for providing an integral construction, such as preventing choking/loss of components in the mouth or throat, or reducing manufacturing costs and improving ease of manufacture.  Further, merely because the prior art teaches a specific embodiment is preferred (e.g. separable construction), it does not exclude the less preferred embodiment (e.g. integral construction; Examiner notes such embodiment is still encompassed/permitted by the prior art since it merely states that the device “may” be separable) and does not mean it teaches away from the embodiment that is not preferred.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892.  US 2018/0193012 teaches a similar tongue retractor with a concave portion and flexible members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/EDWARD MORAN/Primary Examiner, Art Unit 3772